Citation Nr: 9919409	
Decision Date: 07/15/99    Archive Date: 07/21/99

DOCKET NO.  97-00 212A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel 


INTRODUCTION

The veteran served on active duty from June 1967 to May 1975.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 decision of the VA RO 
which denied service connection for hearing loss and 
tinnitus.  A personal hearing at the RO was held in April 
1997.



FINDINGS OF FACT

1.  The veteran has not submitted competent evidence to show 
a plausible claim for service connection for hearing loss.  

2.  The veteran has not submitted competent evidence to show 
a plausible claim for service connection for tinnitus.  


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for hearing 
loss is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991 
& Supp 1999).  

2.  The veteran's claim for service connection for tinnitus 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991 & 
Supp 1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Navy from June 1967 
to May 1975.  Service personnel records reflect that his 
primary duty was missile fire control systems technician, 
including on submarines.  

The veteran's service medical records include a June 1967 
audiogram card (in graph form based on ASA standards) which 
depicts hearing within normal limits, although it appears 
decibel threshold were slightly higher in the left ear than 
the right ear.  At a general medical examination in November 
1968, hearing in both ears was normal (15/15) by voice 
testing.  In May 1974, the veteran reported that he had 
difficulty hearing and had to ask people to repeat 
themselves.  It was noted that his ears appeared to have 
fluid build-up but no sign of infection.  He was treated on 
several occasions in March 1975 for sinusitis and rhinitis, 
and on one such occasion he was also noted to have left ear 
otitis media with a bulging tympanic membrane (eardrum).  On 
separation examination in April 1975, the ears and eardrums 
were normal on clinical evaluation.  Audiometric testing (ISO 
standards) revealed pure tone thresholds in the right ear of 
15, 25, 15, 5, and 10 decibels at 500, 1000, 2000, 3000, and 
4000 hertz, respectively.  Pure tone thresholds in the left 
ear were 30, 30, 20, 25, and 25 decibels at the same 
frequencies.  

A February 1982 service medical examination for requested re-
enlistment notes decreased hearing acuity; on an accompanying 
medical history form the veteran related he had a history of 
hearing loss and wore hearing aids.  Attached to the 
examination record are private audiometry reports dated in 
January 1980, April 1980, and April 1981.  The earliest 
report reveals pure tone thresholds in the right ear of 35, 
45, 55, 50 and 55 decibels at 500, 1000, 2000, 4000, and 8000 
hertz, respectively.  Pure tone thresholds in the left ear 
were 35, 50, 45, 55, and 60 decibels as the same frequencies.  
Speech discrimination was 72 percent in the right ear and 92 
percent in the left.  

A December 1993 private audiometric report notes mild, 
sloping to severe, sensorineural hearing loss, bilaterally.  
No complaints of tinnitus were noted.  A May 1995 private 
audiogram also shows bilateral hearing loss.

In June 1996, the veteran filed a claim for service 
connection for hearing loss and tinnitus.  

On VA examination in August 1996, the veteran reported a 
history of noise exposure in service.  He stated that he was 
currently unemployed but previously worked in a quiet 
environment.  It was noted he wore hearing aids.  The 
examiner indicated that audiometric results revealed a 
moderate, relatively flat, sensorineural hearing loss, 
bilaterally.  Speech discrimination was excellent in the left 
ear and good in the right ear.  The veteran reported 
constant, mildly annoying tinnitus which he matched to a 4000 
hertz tone at 85 decibels in the right ear and to a 3000 
hertz tone at 75 decibels in the left ear.  

During the April 1997 RO hearing, the veteran testified that 
his hearing difficulties began in service when he frequently 
had to ask people to repeat themselves.  He indicated that he 
complained of hearing problems about one year prior to 
discharge.  The veteran related that he was exposed to high 
frequency electronic noise during his period of submarine 
service.  He said that his hearing loss continued after 
discharge from the military and that he began using a hearing 
aid in 1980.  He testified that he has had tinnitus since his 
period of active duty.  The veteran submitted a receipt and 
warranty forms for hearing aids first obtained from a private 
company in February 1980.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service incurrence 
will be presumed for certain chronic diseases, including 
organic diseases of the nervous system (such as sensorineural 
hearing loss), if manifest to a compensable degree within the 
year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000, and 4,000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.  

The veteran claims service connection for hearing loss and 
tinnitus which, he asserts, are due to noise exposure during 
military service.  His claims present the threshold question 
of whether he has met his initial burden of submitting 
evidence to show that his claims are well grounded, meaning 
plausible.  If he has not presented evidence that his claims 
are well grounded, there is no duty on the part of the VA to 
assist him with his claims, and the claims must be denied.  
38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136 
(1994).  For the veteran's claims for service connection to 
be plausible or well grounded, they must be supported by 
competent evidence, not just allegations.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (medical 
evidence or, in some circumstances, lay evidence), and of 
causality between service and a current disability (medical 
evidence).  Caluza v. Brown, 7 Vet.App. 498 (1995); Grivois, 
supra; Grottveit v. Brown, 5 Vet. App. 91 (1993).  

A.  Hearing Loss

Service medical records from the veteran's 1967-1975 period 
of active duty show that in 1974 he had an isolated complaint 
of difficulty hearing due to fluid build-up in the ear, and 
on another occasion in 1975 he had left otitis media.  The 
subsequent 1975 service separation examination showed the 
ears were normal on clinical evaluation.  Audiometric testing 
at that time noted some elevated decibel thresholds, 
particularly in the left ear, but a hearing loss disability 
under the standards of 38 C.F.R. § 3.385 was not shown at the 
separation examination or at other times in service.  Service 
connection would still be possible if the veteran currently 
has a hearing loss disability under the standards of 
38 C.F.R. § 3.385 (he does), and there is also medical 
evidence to link the current disability to service.  Ledford 
v. Derwinski, 3 Vet.App. 87 (1992).  

There are no medical records showing hearing loss in the 
first year following separation from active duty service, to 
a compensable degree (for presumptive service incurrence) or 
otherwise.  There is post-service evidence of hearing loss 
beginning in early 1980, almost 5 years after service.  
However, there is no medical evidence linking hearing loss to 
service.  

The Board notes the veteran's statements to the effect that 
he has hearing loss due to noise exposure in service; 
however, as a layman, he has no competence to give a medical 
opinion on the diagnosis or etiology of a condition.  
Grottveit, supra.  Absent competent medical evidence of 
linkage to service, the claim for service connection for 
hearing loss must be denied as not well grounded.  Caluza, 
supra.  

B.  Tinnitus

Service medical records from the veteran's 1967-1975 active 
duty are negative for any complaints or diagnosis of 
tinnitus.  In fact, the first complaint of tinnitus was made 
in connection with the veteran's 1996 claim of service 
connection, and the first medical evidence of tinnitus is the 
1996 VA examination.  

No medical evidence has been submitted to link current 
tinnitus with his period of active duty, and without such 
medical evidence of causality his claim for service 
connection is not well grounded.  Caluza, supra.  While the 
veteran attributes his current tinnitus to noise exposure in 
service, as a layman he has no competence to give a medical 
opinion on the diagnosis or etiology of a condition, and his 
statements on such matters do not serve to make his claim for 
service connection well grounded.  Grottveit, supra.  Absent 
competent medical evidence linking tinnitus to service, the 
claim for service connection is implausible and must be 
denied as not well grounded.  Caluza, supra.  


ORDER

Service connection for hearing loss is denied.  

Service connection for tinnitus is denied.  


		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

 

